Exhibit 10.38
Amendment Number Two to the
Mark Blinn Employment Agreement
     This Amendment Number Two to the Mark Blinn Employment Agreement (the
“Amendment”) is made and entered into by and between Flowserve Corporation, a
New York corporation (the “Company”) and Mark Blinn (“Executive”) as of
February 23, 2009, for purposes of amending that certain employment agreement by
and between the Company and Executive dated May 7, 2007, as amended by Amendment
Number One dated November 19, 2008 (the “Employment Agreement”). Terms used in
this Amendment with initial capital letters that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Employment
Agreement.
WITNESSETH
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
as provided herein;
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and Executive agree that Sections 2 and 6(b) of the Employment Agreement are
hereby amended by deleting said Sections in their entirety and replacing them
with the following:
2. Term of Employment and Agreement. Executive’s employment with the Company is
on an at-will basis, meaning that either Executive or the Company may terminate
the employment relationship at any time and for any reason not expressly
prohibited by law and in accordance with the provisions of Sections 4, 5 and 6
of this Agreement. The at-will nature of Executive’s employment cannot be
modified orally, but may only be modified by a written agreement approved by the
Company’s Board of Directors. The actual period of Executive’s employment
hereunder is referred to herein as the “Term.” This Agreement will terminate on
April 1, 2012 regardless of Executive’s employment status with the Company at
the time.
6(b). With Good Reason. Executive may resign his employment with the Company
with good reason under the following circumstances: (i) if the Company has
materially breached this Agreement and has failed to cure the breach after
Executive has provided the Company at least thirty (30) days written notice of
the alleged breach, (ii) Executive is not promoted to the Company’s CEO position
immediately following the date Mr. Kling terminates his employment with the
Company for any reason, or (iii) an individual, other than Executive, is
appointed as the Chief Operations Officer of the Company prior to the date that
Mr. Kling’s employment with the Company’s terminates for any reason. In order
for Executive’s resignation to be treated as with good reason for purposes of
Section 6(b)(ii) or Section 6(b)(iii) of this Agreement, he must resign

 



--------------------------------------------------------------------------------



 



his employment with the Company and its Affiliated Companies no later than
April 1, 2012.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed by its officers thereunto duly authorized, and Executive has hereunto
set his hand as of the day and year first above written.

          FLOWSERVE CORPORATION
      By:   /s/ William C. Rusnack         Name:   William C. Rusnack       
Title:   Chairman, Organization and Compensation Committee              By:  
/s/ Lewis M. Kling         Name:   Lewis M. Kling        Title:   Chief
Executive Officer       

          MARK BLINN
      /s/ Mark Blinn                  

 